                                                      United States District Court
                                                      Central District of California
                                                            CORRECTED
 UNITED STATES OF AMERICA vs.                                             Docket No.             CR 13-00903 SJO

 Defendant    THACKER, Scott                                              Social Security No. 1         7   8     7
       Also Known As: Collegedude88
                                                                           (Last 4 digits)
 akas: Also Known As: nawworries

                                         JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                  MONT      DAY     YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.   April      13,     2015

  COUNSEL                                                             George Bird (Retained)
                  (Name of Counsel)

     PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                            CONTENDERE               GUILTY
   FINDING         There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                  18 U.S.C. § 2252A(a)(2), 18 U.S.C. 2252A(b)(1): Distribution Of Child Pornography as charged in Count 2 of the
                  5-Count Indictment
 JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/        contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM           Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER          custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

It is ordered that the defendant shall pay to the United States a total fine of $2,500, which shall bear
interest as provided by law.

The fine shall be paid in full prior to defendant’s surrender.

Defendant shall pay restitution in the total amount of $10,000 pursuant to 18 U.S.C. § 3663A, to
victims as set forth in a separate victim list prepared by the probation office which this Court adopts
and which reflects the Court's determination of the amount of restitution due to each victim. The
victim list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential
to protect the privacy interests of the victims.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant,
Scott Thacker, is hereby committed on Count 2 of the 5-Count Indictment to the custody of the
Bureau of Prisons for a term of 60 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of

CR-104 (03/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
 USA vs.         THACKER, Scott                           Docket No.:   CR 13-00903 SJO

five years under the following terms and conditions:

1.   The defendant shall comply with the rules and regulations of the United States Probation Office,
General Order 05-02, and General Order 01-05, including the three special conditions delineated in
General Order 01-05.

2.    During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

Computer Restrictions

4.    The defendant shall possess and use only those computers and computer-related devices, screen
user names, passwords, email accounts, and internet service providers (ISPs), which have been
disclosed to the Probation Officer upon commencement of supervision. Any changes or additions are
to be disclosed to the Probation Officer prior to the first use. Computers and computer-related devices
include are personal computers, personal data assistants (PDAs), internet appliances, electronic
games, cellular telephones, and digital storage media ,as well as their peripheral equipment, that can
access, or can be modified to access, the internet.

5.     All computers, computer-related devices, and their peripheral equipment, used by the defendant,
shall be subject to search and seizure. This shall not apply to items used at the employment's site,
which are maintained and monitored by the employer.

6.   The defendant shall comply with the rules and regulations of the Computer Monitoring
Program. The defendant shall pay the cost of the Computer Monitoring Program, in an amount not to
exceed $32 per month.


Sex Offender Conditions

7.     The defendant shall register as a sex offender, and keep the registration current, in each
jurisdiction where he resides, where he is an employee, and where he is a student, to the extent the
registration procedures have been established in each jurisdiction. When registering for the first time,
the defendant shall also register in the jurisdiction in which the conviction occurred if different from
his jurisdiction of residence. The defendant shall provide proof of registration to the Probation Officer
within thirty days of release from imprisonment.

8.    The defendant shall participate in a psychological counseling or psychiatric treatment or sex
offender treatment program, as approved and directed by the Probation Officer. The defendant shall
abide by all rules, requirements, and conditions of such program. The Probation Officer shall disclose
CR-104 (03/11)                     JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 2 of 4
 USA vs.         THACKER, Scott                          Docket No.:   CR 13-00903 SJO

the presentence report or any previous mental health evaluations or reports to the treatment provider.

9.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating
the defendant pursuant to 18 U.S.C. § 3672.

10. The defendant shall not view or possess any materials, including pictures, photographs, books,
writings, drawings, videos, or video games depicting and/or describing child pornography, as defined
at 18 U.S.C. § 2256(8); This condition does not prohibit the defendant from possessing materials
solely because they are necessary to, and used for, a collateral attack, nor does it prohibit him from
possessing materials prepared and used for the purposes of his Court-mandated sex offender
treatment.

11. The defendant shall not frequent or loiter within 100 feet of school yards, parks, public
swimming pools, playgrounds, youth centers, video arcades facilities, or other places primarily used
by persons under the age of 18, unless the defendant receives written permission from the Probation
Officer.

12. The defendant shall not associate or have verbal, written, telephonic, or electronic
communication with any person under the age of 18, except: (a) in the presence of the parent or legal
guardian of said minor; and (b) on the condition that the defendant notify said parent or legal guardian
of conviction in the instant offense/prior offense. This provision does not encompass persons under
the age of 18, such as waiters, cashiers, ticket vendors, etc., with whom the defendant must deal with
in order to obtain ordinary and usual commercial services.

13. The defendant shall not affiliate with, own, control, volunteer and/or be employed in any
capacity by a business and/or organization that causes to regularly contact persons under the age of
18.

14. The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a
business whose principal product is the production and/or selling of materials depicting and/or
describing "sexually explicit conduct," as defined at 18 U.S.C. § 2256(2).

15. The defendant's employment shall be approved by the Probation Officer, and any change in
employment must be pre-approved by the Probation Officer. The defendant shall submit the name and
address of the proposed employer to the Probation Officer at least ten days prior to any scheduled
change.

16. The defendant shall not reside within direct view of school, yards, parks, public swimming
pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
under the age of 18. The defendant's residence shall be approved by the Probation Officer, and any
change in residence must be pre-approved by the Probation Officer. The defendant shall submit the
address of the proposed residence to the Probation Officer at least ten days prior to any schedule
CR-104 (03/11)                    JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 3 of 4
 USA vs.         THACKER, Scott                                             Docket No.:    CR 13-00903 SJO

move.

17. The defendant shall not own, use or have access to the services of any commercial
mail-receiving agency, nor shall he open or maintain a post office box, without prior written approval
of the Probation Officer.

Search Condition

18. The defendant shall submit his person, and any property, house, residence, vehicle, papers,
computer, other electronic communication or data storage devices or media, and his effects to search
at any time, with or without warrant, by any law enforcement or probation officer with reasonable
suspicion concerning a violation of a condition of supervised release or unlawful conduct by the
defendant, and by any probation officer in the lawful discharge of the officer's supervision function.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons on or before 12 noon, Friday, June 5, 2015. In the absence of such designation, the defendant
shall report on or before the same date and time, to the United States Marshal located at the Roybal
Federal Building, 255 East Temple Street, Los Angeles, California 90012.

The Court advises the Defendant of his right to appeal.

The Court recommends that the defendant shall be designated at Lompoc California.

In the interest of justice the Court dismisses all remaining counts as to this defendant.

The bond shall be exonerated upon surrender.

The Probation Office shall have the discretion from this date up to defendant’s date of surrender,
noon, June 5, 2015, with regards to defendant’s hours of curfew.




  In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
  Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
  supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
  supervision for a violation occurring during the supervision period.



CR-104 (03/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 4 of 4
 USA vs.         THACKER, Scott                                                       Docket No.:        CR 13-00903 SJO




             June 12, 2019                                                  S. James Otero
             Date                                                           U. S. District Judge/Magistrate Judge

  It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                            Clerk, U.S. District Court



            June 12, 2019                                            By    Stephen Montes Kerr for Victor Cruz
             Filed Date                                                     Deputy Clerk



  The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
  1.   The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in criminal
  2.   the defendant shall not leave the judicial district without the written             activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                       unless granted permission to do so by the probation officer;
  3.   the defendant shall report to the probation officer as directed by the        11.   the defendant shall permit a probation officer to visit him or her at
       court or probation officer and shall submit a truthful and complete                 any time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                            contraband observed in plain view by the probation officer;
  4.   the defendant shall answer truthfully all inquiries by the probation          12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                       being arrested or questioned by a law enforcement officer;
  5.   the defendant shall support his or her dependents and meet other              13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                            or a special agent of a law enforcement agency without the
  6.   the defendant shall work regularly at a lawful occupation unless                    permission of the court;
       excused by the probation officer for schooling, training, or other            14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                 parties of risks that may be occasioned by the defendant’s criminal
  7.   the defendant shall notify the probation officer at least 10 days prior             record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                           probation officer to make such notifications and to conform the
  8.   the defendant shall refrain from excessive use of alcohol and shall not             defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other       15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,              to the probation officer within 72 hours;
       except as prescribed by a physician;                                          16.   and, for felony cases only: not possess a firearm, destructive device,
  9.   the defendant shall not frequent places where controlled substances                 or any other dangerous weapon.
       are illegally sold, used, distributed or administered;


  x     The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).




CR-104 (03/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 5 of 4
 USA vs.         THACKER, Scott                                                   Docket No.:      CR 13-00903 SJO


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
  restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
  to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
  applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
  balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
  residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
  defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
  Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
  the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
  §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence:
                               Private victims (individual and corporate),
                               Providers of compensation to private victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.




                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

           As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
  inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
  supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
  any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
  shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including
  any business accounts, shall be disclosed to the Probation Officer upon request.

          The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
  approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (03/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 4
 USA vs.         THACKER, Scott                                                  Docket No.:       CR 13-00903 SJO



                                                                      RETURN

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                      to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant’s appeal determined on
  Defendant delivered on                                                                    to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                               By
             Date                                                     Deputy Marshal




                                                                  CERTIFICATE

  I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
  legal custody.

                                                                      Clerk, U.S. District Court


                                                               By
             Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                        Date




                    U. S. Probation Officer/Designated Witness                       Date




CR-104 (03/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 7 of 4
